Order unanimously affirmed, with costs. Memorandum: Defendant Diener Knitting Mill’s motion for summary judgment of dismissal of the complaint as against it was properly denied because defendant was possessed of the facts involved, and plaintiff had not had opportunity to ascertain them by examination before trial. In view of the record, plaintiff should proceed promptly to complete its discovery procedures. (Appeal from order of Erie Special Term in negligence action.) Present — Marsh, P. J., Simons, Mahoney, Goldman and Witmer, JJ.